 4:19-cr-03142-JMG-CRZ Doc # 48 Filed: 08/25/20 Page 1 of 1 - Page ID # 109




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:19-CR-3142

vs.
                                                         ORDER
DANIEL GALINDO,

                  Defendant.

      IT IS ORDERED:


      1.   The government's Motion to Dismiss Forfeiture Allegation
           (filing 47) is granted.


      2.   The forfeiture allegation of the Indictment (filing 4) is
           dismissed.


      3.   The Bill of Particulars for Forfeiture of Property (filing 10)
           is dismissed.


      4.   The Motion for Preliminary Order of Forfeiture (filing 45) is
           withdrawn.


      Dated this 25th day of August, 2020.


                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
